Mr. Justice Van Oesdel
delivered the opinion of the Court:
This is not a case of voluntary conveyance in fraud of creditors. The law respecting such conveyances is well settled. Mellen C. Hooker could not have made a gift of the proceeds of this policy to his wife to defeat his creditors, either before or after suit brought by such creditors. But that is not this case. Here, all the interest Mellen O. Hooker ever had in the proceeds of the insurance policy was a mere expectancy, dependent upon *195the death of the insured, — an interest which never matured, hence title to the fund never became vested in him. Lester M. Hooker, during his lifetime, had the absolute control of the policy, so far as designating a beneficiary. He could, under its terms, change the beneficiary, and, so long as the policy had not been assigned, it lay in the mouth of no one, except the insurance company, to object. No objection has been interposed by the company to the conveyance and delivery of the policy to appellee, and the creditors of Mellen C. Hooker, the original beneficiary named in the policy, cannot avail themselves of a rejected right belonging exclusively to the insurance company. Neither can they lay claim to a mere expectancy, of which Mellen C. Hooker was devested by the gift and delivery of the policy to appellee.
The fact that the proceeds of the policy were transmitted by the insurance company to Mellen C. Hooker, and turned over by him to the appellee, vested no title to the fund in him. Neither did any title pass from him to the appellee. The conditional title to the fund, vested in appellee by the gift of Lester M. Hooker, became absolute upon his death; and, had Mellen C. Hooker refused to turn the fund over to appellee, she could have enforced its delivery irrespective of any claim of his creditors.
The judgment is affirmed with costs, and it is so ordered.

Affirmed.